Citation Nr: 1343413	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970, including in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision, decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain the Veteran's Social Security Administration (SSA) records.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23   (Fed. Cir. 2010).  The claims file shows that the Veteran is in receipt of SSA benefits.  During a July 2012 VA examination, the Veteran stated that he has "no incentive to return to work because doing so will mean losing his [Social Security Disability Insurance] SSDI."  However, the file does not contain the SSA decision granting disability benefits or any associated SSA records.  As such, a remand is required to obtain the SSA records. 

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain current VA records since August 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file. 

3. After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


